

Amendment No. 1 to Employment Agreement
THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of September 24, 2016, by and between Hologic, Inc., a Delaware
corporation (the “Company”), and Stephen P. MacMillan (the “Executive” and,
together with the Company, the “Parties”).
WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated as of September 18, 2015 (the “Agreement”);
WHEREAS, the Parties desire to amend Section 3.3 of the Agreement to include the
metric of net income, effective for fiscal 2017;
WHEREAS, the Parties desire to amend Section 3.6 of the Agreement to delete the
housing allowance, effective for fiscal 2017; and
WHEREAS, the Board of Directors of the Company has approved the amendment of the
Agreement in the manner reflected herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the Parties, each intending to be legally bound, hereby agree as
follows:
1. Long-Term Incentive. The existing Section 3.3 of the Agreement is hereby
deleted and replaced in its entirety with the following, with effect for fiscal
2017:
3.3. Long-Term Incentive. Beginning with fiscal year 2016 and each fiscal year
thereafter during the Term, the Executive shall receive an annual grant under
the Company’s 2008 Amended and Restated Equity Incentive Plan (as it may be
amended from time to time, the “Equity Plan”) (such grant, the “Annual Grant”).
The value of the Annual Grant, which shall be based on the closing price of the
Company’s common stock on the date of issuance, shall be $7,250,000 for the
initial grant made in fiscal 2016. For each subsequent fiscal year, the value of
the Annual Grant shall be adjusted from the prior year’s value as follows: (i)
if the Company’s earnings per share (“EPS”) and net income both increase from
the prior fiscal year, then the Annual Grant value shall be increased by a
percentage equal to one half of the percentage increase in EPS or net income,
whichever increase is lower; (ii) if the Company’s EPS and net income both
decrease from the prior fiscal year, then the Annual Grant value shall be
decreased by a percentage equal to the percentage decrease in EPS or net income,
whichever decrease is greater; and (iii) if either EPS or net income decreases
from the prior fiscal year, then the Annual Grant value shall be decreased by a
percentage equal to that EPS or net income percentage decrease. For the
avoidance of doubt, by way of example (a) if EPS increases 6.3% from the prior
year and net income increases 4.2% from the prior year, then the Annual Grant
value will increase 2.1% from the prior year’s Annual Grant value; (b) if EPS
decreases 6.3% from the prior year and




--------------------------------------------------------------------------------




net income decreases 4.2% from the prior year, then the Annual Grant value will
decrease 6.3% from the prior year’s Annual Grant value; and (c) if EPS increases
6.3% from the prior year and net income decreases 4.2% from the prior year, then
the Annual Grant value will decrease 4.2% from the prior year’s Annual Grant
value. For purposes of this Section 3.3, EPS and net income shall be the same
EPS and net income used for purposes of the STIP. To the extent EPS or net
income is not used for purposes of the STIP, EPS or net income, as applicable,
hereunder shall mean non-GAAP EPS or net income as publicly reported by the
Company. Such grants shall each be subject to all terms and conditions
applicable to grants under the Equity Plan, shall be evidenced by grant
agreements in the form customarily used for Equity Plan grants to other named
executive officers of the Company and shall be subject to the performance,
payout and vesting conditions previously established by the Committee, provided,
however, that such awards shall immediately vest (subject in the case of the
performance stock units to the achievement of established performance targets)
upon Executive’s death or Disability in accordance with the governing award
agreement.
2. Business Expenses. The following sentence, which is the last sentence of
Section 3.6 of the Agreement, is hereby deleted, with effect for fiscal 2017:
During the Initial Term, the Company shall provide the Executive with a housing
allowance of $100,000 per year to cover housing allowances in the greater Boston
area.
3. Defined Terms. Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Agreement.
4. Counterparts. This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.
5. Ratification. All terms and provisions of the Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect. From and after the date of this Amendment, all references to the term
Agreement in this Amendment or the original Agreement shall include the terms
contained in this Amendment.


[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Amendment effective as
of September 24, 2016.
 
 
 
HOLOGIC, INC.
 
 
 
 
By:
/s/ Elaine S. Ullian
 
Elaine S. Ullian
 
Lead Independent Director
 
 
/s/ Stephen P. MacMillan
Stephen P. MacMillan
Chairman, President and Chief Executive Officer







